Citation Nr: 1730028	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (claimed as joint pain), to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a right knee disability (claimed as joint pain), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left hip disability (claimed as joint pain), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for hemorrhoids, to include as due to an undiagnosed illness and as secondary to service-connected irritable bowel syndrome (IBS). 

5.  Entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for pneumonia (also claimed as breathing/respiratory complaints), to include as due to an undiagnosed illness.
7.  Entitlement to service connection for bronchitis (also claimed as breathing/respiratory complaints), to include as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2015, the Board remanded the Veteran's claims for additional development.  

The Veteran also appealed the issue of entitlement to service connection for generalized anxiety disorder.  A February 2016 rating decision granted service connection for generalized anxiety disorder.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that additional private treatment records were associated with the claims file following the last supplemental statement of the case (SSOC) dated in February 2016.  The records are cumulative of other evidence already considered by the agency or original jurisdiction (AOJ).  As such, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.   


FINDINGS OF FACT

1.  The Veteran's claimed lumbar spine disability is not causally or etiologically related to his military service.

2.  The Veteran's claimed right knee disability is not causally or etiologically related to his military service.

3.  The Veteran's claimed diagnosed left hip disability is not causally or etiologically related to his military service.

4.  The Veteran is not shown to have a diagnosis of hemorrhoids.

5.  The Veteran's claimed allergic rhinitis is not causally or etiologically related to his military service.

6.  The Veteran's claimed pneumonia is not causally or etiologically related to his military service.


7.  The Veteran's claimed bronchitis is not causally or etiologically related to his military service.

8.  The Veteran is not shown to have a diagnosis of chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

2.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

4.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

6.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

7.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

8.  The criteria for service connection for chronic fatigue have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

With regard to the service connection claims being decided herein, the Board remanded the claims to obtain any additional evidence and afford the Veteran VA examinations.  The AOJ obtained additional VA treatment records and the Veteran was afforded VA examinations.  Neither the Veteran nor her representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran filed claims for service connection for the issues on appeal in August 2011, which were denied by a February 2012 rating decision.  

The Veteran asserts that his claimed disabilities are due to his service in Southwest Asia.  The Veteran's service records show that he was stationed in Southwest Asia for the purposes of 38 U.S.C.A. § 3.317.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309 (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis when a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. §  3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS);or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a m medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i).  To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A review of the service treatment reports (STRs) reflects that a November 1993 enlistment examination revealed a normal clinical evaluation of the Veteran's nose, sinuses, mouth and throat, anus and rectum, lower extremities, and spine.  The Veteran denied swollen or painful joints, ear, nose, or throat trouble, sinusitis, arthritis, rheumatism, or bursitis, and recurrent back pain on a report of medical history form prepared in conjunction with the examination.  The Veteran was treated for sinusitis in June 1994.  The records are negative for any reference to complaints, findings, or treatment for any of the other claimed disabilities.  

At a February 1998 general medical examination, physical examination revealed that the nose, sinuses, mouth, and throat were normal.  Examination of the rectum showed no hemorrhoids.  Examination of the right knee revealed mild crepitus with flexion and extension of the knees with mild pain with movement of the patella on the femur.  Examination of the rest of the musculoskeletal system was normal.  X-rays of the bilateral knee revealed bilateral chondromalacia patella.

Private treatment reports from B. Thomas, M.D., reflect that the Veteran was assessed with occasional allergic rhinitis in June 2006 and intermittent allergic rhinitis in October 2010.  He was noted to have a past medical history positive for pneumonia in 2007.  

Private treatment reports from A. Goyal, M.D., dated in November 2010 reflect that rectal examination revealed no palpable masses.  

Private treatment reports from Prince Chiropractic dated in September 2013 include full-spine radiography which revealed degenerative disc disease of the lumbar spine.  

VA treatment reports reflect that the Veteran reported low back and left hip pain associated with left knee pain in October 2011.  He similarly reported low back and left hip pain in March 2014.  X-rays of the left hip obtained at that time were unremarkable.  X-rays of the lumbosacral spine revealed straightening of the normal lumbar lordosis but normal for table body anatomy and alignment with well-maintained disc spaces and unremarkable transverse and posterior vertebral elements.  

At a November 2011 VA ear, nose, and throat examination, the Veteran was diagnosed with allergic rhinitis.  The date of diagnosis was unclear.  The Veteran reported that he began to have a runny nose and sneezing daily five years prior.  He did not indicate that he had these symptoms in service.  The examiner noted that the Veteran used continuous medication for his allergic rhinitis.  

At a November 2011 VA respiratory examination, no respiratory disorder was diagnosed.  The examiner noted that the Veteran has episodes of acute bronchitis about once per year and he had pneumonia in 2007.  The examiner noted that he does not have respiratory symptoms in between the episodes of acute bronchitis and does not have a history or diagnosis of a chronic lung condition.  As such, the Veteran does not have a diagnosable respiratory disability.

At a November 2011 VA back examination, the Veteran reported that he began to notice non-radiating low back pain several years prior with bending.  The examiner diagnosed lumbosacral strain.  The examiner noted that X-rays had been conducted and did not show arthritis.  In a January 2012 addendum opinion, the examiner noted that the diagnosis of lumbosacral strain was based on the Veteran's history of low back pain with prolonged bending, sitting, and standing.  The examiner noted that those maneuvers were not reproduced in the limited interval of the office visit. She concluded that no physical findings were necessary in order to make the diagnosis of lumbosacral strain.   

At a November 2011 VA knee examination, the Veteran was assessed with right knee strain.  The Veteran reported the he began having pain in his right knee one year prior particularly with stepping up or down and walking on uneven surfaces.  The examiner noted that X-rays of the right knee did not reveal arthritis.  In a January 2012 addendum opinion, the examiner indicated that the diagnosis of knee strain was based upon the history of pain with ascending or descending steps and walking on uneven surfaces.  The examiner noted that there were no physical findings necessary in order to render the diagnosis.  

At a November 2011 VA hip examination, the Veteran was diagnosed with left hip strain.  The Veteran reported that he began having pain in his left hip which is sharp in character and occurred when his left knee flared up once per week lasting one day.  The examiner noted that X-rays of the left hip did not reveal arthritis.  

At a November 2011 VA rectum and anus examination, the examiner noted that the Veteran had been diagnosed with hemorrhoids in 1998.  The Veteran reported that he began having rectal pain with bleeding in 1998.  He reported flare-ups of scant rectal pain and bleeding once a month.  Physical examination revealed no external hemorrhoids.  Skin tags were appreciated.    

The Veteran was also afforded a VA Gulf War examination in November 2011.  He was assessed with chronic fatigue syndrome.  The examiner noted that she reviewed the claims file.  She indicated that the Veteran's disability pattern consisted of fatigue, irritable bowel syndrome, and joint pain of the right knee, left hip, and low back.  The examiner indicated that those conditions had been evaluated and are in the category of diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  She concluded that it is therefore at least as likely as not that the Veteran's symptoms were related to an exposure event during service in Southwest Asia.  The examiner indicated that the Veteran has hemorrhoids and recurrent bronchitis and pneumonia.  The examiner indicated that those are diseases with a clear and specific etiology and diagnosis.  She opined that the conditions are less likely than not related to a specific exposure event in Southwest Asia.  The examiner's rationale was that research studies published in peer-reviewed medical literature does not establish a link or relationship between the hemorrhoids or recurrent bronchitis/pneumonia and military service in Southwest Asia.  In a January 2012 VA addendum opinion, the examiner indicated that the Veteran does not meet the criteria for chronic fatigue syndrome.  She noted that the Veteran does not have a history of new onset fatigue severe enough to reduce daily activity to less than fifty percent of usual level for at least six months.  She indicated that her intention was to indicate that the Veteran does have chronic fatigue but does not meet the criteria for chronic fatigue syndrome and no etiology was established for the chronic fatigue.  

At an August 2012 VA rectum and anus examination, the examiner reviewed the claims file and relevant medical history.  The Veteran reported discomfort in the anal region.  He was noted to have IBS.  The examiner noted that the Veteran had a normal colonoscopy in April 2011.  Physical examination failed to detect any visible hemorrhoids.  The examiner opined that the Veteran's claimed hemorrhoid condition is less likely than not proximately due to or the result of a service-connected disability.  The examiner indicated that the Veteran's current symptoms of discomfort in the anal region were due to IBS and not hemorrhoids.  As such, it is less likely than not that the Veteran's hemorrhoids are due to or the result of irritable bowel syndrome.  

X-rays of the right knee obtained at a VA examination in February 2013 were reported to be normal.  

X-rays of the right knee obtained at Tanner Chiropractic in September 2013 were normal.  X-rays of the lumbar spine revealed degenerative disc disease.  

At a December 2015 VA Gulf War examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  

The examiner noted that the Veteran had no muscular complaints except those surrounding the lumbar spine and sacroiliac joint.  The examiner indicated that the Veteran was diagnosed with chronic lumbar spine strain, chronic right knee joint strain, and left sacroiliitis.  She noted that the diagnosed conditions are distinct diseases with clear and specific etiologies and diagnoses.  She stated that the conditions have not been associated with the illness or exposures from the Gulf War per peer-reviewed medical journals.  She concluded that it is less likely than not that the chronic lumbar strain, chronic right knee strain, and left sacroiliitis are less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

She also diagnosed allergic rhinitis and intermittent acute bronchitis with no evidence of a chronic lower respiratory condition.  The examiner indicated that the Veteran's allergic rhinitis and acute bronchitis are distinct diseases with clear and specific etiologies and diagnoses.  She noted that allergic rhinitis and acute bronchitis have not been associated with the illness or exposures from the Gulf War per peer-reviewed medical journals.  She concluded that it is therefore less likely than not that allergic rhinitis and acute bronchitis are related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The examiner indicated that the Veteran does not meet the criteria for chronic fatigue syndrome as the Veteran's chronic fatigue is not severe enough to reduce or impair his average daily activity below fifty percent of his pre-illness activity.  He was able to work a daily job despite the fatigue.  She further noted that the Veteran has other diagnoses which could be contributing to the Veteran's fatigue which include sleep dysfunction secondary to depression and low back pain.  She noted that these factors reduce the quality of the Veteran's sleep which in turn causes him to have daytime sleepiness which is manifesting as fatigue.  

At a December 2015 VA rectum and anus examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he was treated for hemorrhoids during service on one occasion and thereafter self-treated for occasional flare-ups.  Physical examination was normal with no evidence of external hemorrhoids, anal fissures, or other abnormalities.  

The VA examiner promulgated opinions based upon her examinations in December 2015.  She noted that the Veteran's STRs did not revealed any treatment for the right knee, left hip, low back, respiratory issues, or fatigue.  The examiner acknowledged that the Veteran was diagnosed with chondromalacia at a VA examination in 1998; however, following that examination, there is a lack of continuity of a right knee condition until 2011.  The first documentation of low back and left hip conditions came in 2011.  The first complaint documenting respiratory symptoms was in 2010 when the Veteran was noted to have intermittent allergic rhinitis.  The examiner noted that the STRs revealed that the Veteran was noted to have recurrent acute bronchitis and one episode of pneumonia in 1997 while on active duty.  The examined noted that subjectively, the Veteran reported that his claimed conditions began around seven years prior to the examinations, well after his military discharge.  The examiner also indicated that given what is known, there is no evidence that a joint, muscle, respiratory, or a fatigue disorder existed while the Veteran was on active duty or due to an in-service disease, event, or injury.  There was no objective evidence documenting continuity of a claimed condition following active duty.  Finally, there was a lack of subjective report by the Veteran to indicate that any of the claimed conditions existed while on active duty or had continuity until around seven years ago which was eleven years after active duty.  Consequently, there is a lack of objective and subjective evidence to support a nexus that any of the diagnosed disorders are related to an in-service disease, event, or injury.  Additionally, the diagnosed conditions which are part of the examination are distinct diseases with clear and specific etiologies and diagnoses.  The conditions have not been associated with the illnesses or exposures described in medical research published in peer-reviewed medical journals.  As such, the examiner opined that it is less likely than not that the above disabilities are related to a specific exposure event during the Veteran's service in Southwest Asia.  

The examiner also opined that the Veteran's low back disability was less likely than not caused or aggravated by the Veteran's service-connected left knee disability.  The examiner's rationale is that following a review of the relevant medical evidence pertaining to the Veteran's left knee, there is no evidence that the disability resulted in an abnormal gait and the Veteran did not report back pain until 2011.  The examiner noted that one would have expected to see documentation of abnormal gait and an earlier manifestation of low back complaints that those documented fourteen years after active duty if the left knee disability caused a low back condition.  With regard to aggravation, the examiner noted that there is no indication in review of the records of a significantly abnormal gait that would place undue stress on the lumbar spine that would cause aggravation beyond a normal progression.  Further, the lack of back complaints until 2011 is consistent with a natural progression of the low back condition.  

With regard to hemorrhoids, the examiner opined that it is less likely than not that hemorrhoids were incurred in or caused by service.  She also opined that the Veteran's hemorrhoids are less likely than not caused or aggravated by the Veteran's irritable bowel syndrome.  The examiner's rationale is that there is no evidence of hemorrhoids on examination.  She noted that the colonoscopy records from 2010 revealed no internal or external hemorrhoids and physical examination revealed no internal or external hemorrhoids on visual inspection of the rectum and anus.  

Private treatment reports dated in May 2017 consist of imaging of the Veteran's lumbar spine (both a magnetic resonance imaging (MRI) and X-rays of the lumbar spine). The records reflect a diagnosis of bilateral hip osteoarthritis and mild to moderate right and mild left neural foraminal narrowing at L3-4 and mild bilateral neural foraminal narrowing at L4-5.

Lumbar Spine, Right Knee, and Left Hip Disabilities

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for lumbar spine, right knee, or left hip disabilities.  

As an initial matter, the Board notes that the claimed lumbar spine, right knee, and left hip disabilities are all disabilities which are distinct diseases with clear and specific etiologies and diagnoses.  Although the November 2011 VA examiner indicated that the Veteran's claimed conditions had been evaluated and are in the category of diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, in fact several of the claimed disorders (specifically the lumbar spine and left hip) were attributed to arthritis and the right knee was assessed as a strain.  Moreover, the December 2015 VA examiner noted that the Veteran had no muscular complaints except those surrounding the lumbar spine and sacroiliac joint.  As such, the Veteran is not entitled to service connection on a presumptive basis pursuant to 38 C.F.R. § 3.317.

With regard to arthritis of the lumbar spine and left hip, the evidence does not reflect a continuity of treatment since service.  In fact, the first reference to treatment for either the lumbar spine or hip came many years after service.  As such, service connection may not be granted for arthritis of the lumbar spine or left hip based on a continuity of symptomatology. 

With regard to presumptive service connection, the Board notes that arthritis of the lumbar spine and left hip did not manifest to a compensable degree within one year of the Veteran's separation from service.  As such, the Veteran does not warrant service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be proven by establishing a nexus between a current disability and service or a service-connected disability.

As to the Veteran's belief that his current lumbar spine, right knee, and left hip disabilities are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of arthritis of the lumbar spine and left hip was based on the interpretation of radiographic imaging.  With regard to lumbar spine, right knee, and left hip disabilities other than arthritis, the Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the claimed lumbar spine, right knee, and left hip disabilities is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the claimed disabilities.   

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current lumbar spine, right knee, or left hip disabilities are related to his period of service.  In an effort to assist the Veteran in establishing service connection, the Board obtained several VA opinions to investigate the nature of the Veteran's current lumbar spine, right knee, and left hip disabilities and the relationship, if any, to his period of service.  For the reasons noted, the November 2011 VA examiner's opinion is not considered probative as she based her opinion on the inaccurate premise that the Veteran's claimed disabilities were not attributed to a diagnosis.  The most recent examiner, in December 2015, provided a complete rationale for the opinion that the lumbar spine, right knee, and left hip were attributable to clinical diagnoses.  The VA examiner's opinions specifically found that the Veteran's current lumbar spine, right knee, and left hip disabilities are unrelated to his period of service.  She also found that the Veteran's lumbar spine disability was not caused or aggravated by his service-connected left knee disability.  The examiner provided specific detail in support of the opinions, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Thus, the Board finds the 2015 opinions to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the Veteran's lumbar spine, right knee, and left hip disabilities developed in service or that arthritis of the lumbar spine and left hip developed in the one year period following service, or that it has been continuous since service.  Moreover, the evidence is against a finding that the claimed lumbar spine, right knee, and left hip disabilities are related to service on a direct basis or a secondary basis with regard to the lumbar spine.  As such, the claims are denied.  

Hemorrhoids

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hemorrhoids. 

The Board acknowledges that the Veteran is competent to report that the symptoms he attributes to hemorrhoids.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced rectal discomfort.   

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Neither the VA nor private treatment reports of record reflect a diagnosis of hemorrhoids.  Additionally, when examined by VA on multiple occasions, a diagnosis of hemorrhoids was not rendered.  Consequently, the objective findings do not support a diagnosis of hemorrhoids.  Symptoms alone, such as rectal discomfort, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Accordingly, the claim for service connection for hemorrhoids is denied.

Allergic Rhinitis, Pneumonia, and Bronchitis

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a respiratory disability, including allergic rhinitis, pneumonia, and bronchitis. 

The Board finds that the competent evidence does not show a relationship between the Veteran's claimed respiratory disabilities and his period of active service. 

In this case, the Veteran has not submitted any medical evidence specifically indicating that his claimed respiratory disabilities are related to his period of service.  The only medical opinions of record indicate that it is less likely than not that the Veteran's claimed allergic rhinitis or any respiratory disability is the result of his active service.  The examiners offered thorough rationales for the opinions. 

As to the Veteran's belief that his current respiratory disabilities are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  The Veteran is considered competent to observe symptoms such as runny nose and sneezing, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the claimed disabilities.   

The VA examiner provided specific detail in support of the opinions, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, her opinion has not been questioned or undermined by any other medical opinion.  Thus, the Board finds the opinions to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the claimed respiratory disabilities developed in service.  Moreover, the evidence is against a finding that the claimed respiratory disabilities are related to service on a direct basis.  As such, the claims are denied.  

In reaching this conclusion, the Board notes that allergic rhinitis is a known clinical diagnosis and therefore it is not contemplated by 38 C.F.R. § 3.317.

Given this conclusion, the criteria for service connection have not been met, and the claims are denied.

Chronic Fatigue Syndrome

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for chronic fatigue syndrome. 

The Board acknowledges that the Veteran is competent to report that the symptoms he attributes to chronic fatigue syndrome.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced chronic fatigue.   

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Neither the VA treatment nor private treatment reports of record reflect a diagnosis of chronic fatigue syndrome.    Additionally, when examined by VA on multiple occasions, a diagnosis of chronic fatigue syndrome was not rendered.  Consequently, the objective findings do not support a diagnosis of chronic fatigue syndrome.  Symptoms alone, such as chronic fatigue, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Accordingly, the claim for service connection for chronic fatigue syndrome is denied.


ORDER

Entitlement to service connection for a lumbar spine disability (claimed as joint pain), to include as due to an undiagnosed illness is denied. 

Entitlement to service connection for a right knee disability (claimed as joint pain), to include as due to an undiagnosed illness is denied.

Entitlement to service connection for a left hip disability (claimed as joint pain), to include as due to an undiagnosed illness is denied.

Entitlement to service connection for hemorrhoids, to include as due to an undiagnosed illness and as secondary to service-connected IBS is denied. 

Entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for pneumonia (also claimed as breathing/respiratory complaints), to include as due to an undiagnosed illness is denied.

Entitlement to service connection for bronchitis (also claimed as breathing/respiratory complaints), to include as due to an undiagnosed illness is denied.

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


